Citation Nr: 0510611	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from April 1961 to 
April 1963.  He also had several years of service with the 
Army Reserves.  This matter arises from a February 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the matter to the Appeals Management 
Center in May 2004 for the purpose of obtaining additional 
evidence.  The matter was returned to the Board in January 
2005 for final appellate consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Bilateral hearing loss was not manifested in service or 
within one year of service discharge, and the preponderance 
of medical evidence is against the finding that the veteran's 
current bilateral hearing loss disability is etiologically 
related to his active service, to include in-service noise 
exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in October 2001, the RO advised the veteran 
of the essential elements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The veteran was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The February 2002 rating decision, January 2003 statement of 
the case (SOC), September 2003 supplemental statement of the 
case (SSOC), and January 2005 SSOC collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for service connection.  The January 2003 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Service medical and personnel records have been obtained and 
associated with the claims folder.  Treatment records from J. 
H. Fuller, M.D., are also of record.  A statement from the 
veteran's son, who is a physician, has been considered as 
well.  The veteran has not identified any outstanding medical 
records that would be pertinent to the claim on appeal.  VA 
examinations were conducted in August 2001 and July 2004 for 
the purpose of determining the etiology of the veteran's 
hearing loss disability.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).


It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
pertinent part, that the law requires only the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

The report of a July 2004 VA audiology examination showed an 
average loss of 53 decibels in the right ear and a loss of 41 
decibels in the left ear.  Current bilateral hearing loss for 
VA purposes is therefore established.  

Service personnel records show that the veteran's military 
occupational specialty (MOS) as a Heavy Weapons Infantryman.  
The records further document that the veteran served as a 
rifleman from February to December 1962.  The Board will 
concede that the veteran suffered some acoustic trauma during 
his active military service.  

Service medical records, however, are absent any complaints, 
treatment, or diagnosis of bilateral hearing loss.  The 
veteran's hearing was essentially normal at his February 1963 
service discharge examination.  The Board acknowledges that a 
May 1965 retention examination for the Reserves shows a 
change in hearing in the right ear at the 4000-Hertz level 
when compared to his discharge examination.  Service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  As 
converted, the veteran's hearing in the right ear at 4000 
Hertz was recorded as 5 decibels in February 1963 and 35 
decibels in May 1965.  The results of the May 1965 
examination nevertheless fail to show hearing loss for VA 
purposes as provided by 38 C.F.R. § 3.385.  Post-service 
medical evidence of hearing loss is first documented in 
January 2001, which is over 30 years post service.  

In sum, the Board finds that there is no evidence of hearing 
loss for VA purposes shown in service or within one year of 
service discharge.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the veteran's current hearing loss 
and his in-service acoustic trauma.

In support of his claim for service connection, the veteran 
submitted a July 2003 medical opinion from J. H. Fuller, MD, 
who is affiliated with a practice identified as the Ears, 
Nose, and Throat Specialists.  Dr. Fuller indicated that the 
veteran gave a history of considerable noise exposure in 
service, to include heavy weapons fire.  Although he had some 
post-service noise exposure, he opined that the veteran's 
hearing loss was most likely a result of his in-service noise 
exposure.  In an addendum dated in January 2004, Dr. Fuller 
stated that hearing loss as a result of noise exposure did 
not necessarily have to manifest immediately after the 
exposure but could in fact take many years before it became 
evident.  Neither of the opinions from Dr. Fuller contain any 
indication that the veteran's service medical records were 
reviewed or considered.  Indeed, the July 2003 report 
included the notation Dr. Fuller had not had the opportunity 
to review the audiogram done at the time of the veteran's 
discharge examination.

The veteran's son also filed a statement in support of the 
issue on appeal.  The son (a practicing physician in the area 
of Family and Preventive Medicine) pointed out that the 
veteran had extensive and repeated exposure to noise during 
his as a rifleman during his active service.  He noted that 
prolonged exposure to gunfire noise was sufficient enough to 
cause severe hearing deterioration.  Reference was made to 
the 1963 and 1965 examination reports.  He stated that the 
only explanation for the 30-decibel change in hearing at 4000 
Hertz in the right ear was the veteran's exposure to noise.  
Moreover, citing to a treatise on noise as a health hazard, 
he indicated that the pattern of the veteran's current 
hearing loss was consistent with past noise exposure.  He 
opined that the veteran's hearing loss of 30 decibels at 4000 
Hertz was more likely than not related to in-service noise 
exposure, and that the same acoustic trauma was likely the 
primary factor responsible for his current bilateral hearing 
loss.  The Board notes that this physician's field of 
expertise is in the area of family and preventive medicine.  

On the other hand, the August 2001 and July 2004 VA audiology 
examinations were conducted by audiologists who took into 
consideration the veteran's service medical records.  In a 
January 2002 addendum to the August 2001 examination, the 
examiner (an audiologist) opined that the veteran's hearing 
loss was not a result of his active military service.  The 
veteran's hearing was noted to have been normal at his 
service discharge examination.  

A similar conclusion was made in the July 2004 examination 
report.  After discussing the findings of the service medical 
records, the findings made in the August 2001 VA examination, 
and the findings made by Dr. Fuller, the examiner opined that 
the hearing loss was less likely related to his military 
service.  She based her opinion on the veteran's February 
1963 separation examination.  With regard to the assertion 
that the veteran's hearing loss was caused by in-service 
noise exposure, she stated that "commonly accepted 
scientific knowledge" states that any potential damage 
resulting from exposure to intense noise for prolonged 
duration, or brief exposure to impact noise, manifests 
immediately upon exposure and ceases the instant exposure 
ends.  She also noted that Dr. Fuller's opinion was not based 
on a review of the veteran's service medical records, to 
include the separation examination.  The examiner identified 
herself as being an American Speech, Language, and Hearing 
Association (ASHA), Board Certified, Florida licensed, 
audiologist with a doctoral degree in audiology.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In the present case, the Board finds that the opinions 
rendered in the August 2001 and July 2004 VA audiology 
examinations are clearly more probative than the opinions 
rendered by the veteran's son and Dr. Fuller.  The opinions 
contained in the VA audiology examinations were made based on 
a complete review of the record.  The opinions were also 
rendered by experts in the area of audiology - hearing loss.  
A Board certified audiologist who has her doctorate in 
audiology prepared the July 2004 examination report.  On the 
other hand, Dr. Fuller's opinion was rendered without the 
benefit of reviewing the veteran's service medical records.  
The veteran's son is not a specialist in auditory diseases 
and his opinion is of limited probative value when compared 
to those of the specialists. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for bilateral hearing loss and that, therefore, the 
provisions of § 5107(b) are not applicable.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


